Citation Nr: 0800710	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-28 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for residuals of a 
right palmar bruise.

2.	Entitlement to service connection for residuals of a 
left palmar bruise.

3.	Entitlement to service connection for contact 
dermatitis.

4.	Entitlement to service connection for a cervical strain.

5.	Entitlement to service connection for a right hip 
strain.

6.	Entitlement to service connection for a left hip strain.

7.	Entitlement to service connection for right knee tibial 
tubercle tendonitis.

8.	Entitlement to service connection for a left knee 
disorder.

9.	Entitlement to service connection for a disorder 
manifested by stomach gurgling.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1999 
to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The issue of entitlement to service connection for a stomach 
disorder manifested by stomach gurgling is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has any 
currently diagnosed residuals of a right palmar bruise 
related to active military service.

2.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has any 
currently diagnosed residuals of a left palmar bruise 
related to active military service.

3.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has any 
currently diagnosed contact dermatitis related to active 
military service.

4.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has any 
currently diagnosed cervical strain related to active 
military service.

5.	The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed right hip strain is related to the veteran's 
active military service.

6.	The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed left hip strain is related to the veteran's 
active military service.

7.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has any 
currently diagnosed right knee tibial tubercle 
tendonitis related to active military service.

8.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has any 
currently diagnosed left knee disorder related to active 
military service.


CONCLUSIONS OF LAW

1.	Chronic residuals of a right palmar bruise were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.	Chronic residuals of a left palmar bruise were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.	Chronic contact dermatitis was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.	Chronic residuals of a cervical strain was not incurred 
in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

5.	Chronic residuals of a right hip strain was not incurred 
in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

6.	Chronic residuals of a left hip strain was not incurred 
in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

7.	Chronic residuals of a right knee tibial tubercle 
tendonitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

8.	Chronic residuals of a left knee disorder was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a March 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  Further, as the 
appellant's claims for service connection for neck, skin, and 
bilateral hip, knee, and palm disorders are being denied, as 
set forth below, there can be no possibility of prejudice to 
him.  As set forth herein, no additional notice or 
development is indicated in the appellant's claims. 

In a May 2004 letter, issued prior to the September 2004 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating him claim under the VCAA and the 
effect of this duty upon him claims.  We therefore conclude 
that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background and Legal Analysis

Under 38 U.S.C.A. §1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In the present case, the veteran also appears to be asserting 
that he suffers from disabilities that are manifestations of 
undiagnosed illness - as noted in his January 2005 notice of 
disagreement (NOD) and September 2005 substantive appeal.  

VA is authorized to pay compensation, in pertinent part, to 
any Persian Gulf veteran.  A Persian Gulf Veteran is a 
veteran who served on active military, naval, or air service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  38 C.F.R. § 3.317.  The veteran's 
Certificate of Release or Discharge from Active Duty (DD Form 
214) does not show that he served in Southwest Asia during 
the Persian Gulf War.  In fact, his DD Form 214 reflects that 
he had no foreign service during his active military service.  
Thus, consideration of his claims under 38 C.F.R. § 3.317 is 
not for application herein.




A.	Residuals of Right and Left Palmar Bruises

Service medical records document that, in August 2003, the 
veteran was seen with a history of swollen hands with mild 
bruising, after lawn mowing that weekend.  His hands were 
sore to the touch and it hurt to make a fist, but were 
improved at the time of examination.  He reported doing many 
pull ups the day prior to the lawn mowing.  Upon clinical 
examination, the assessment was palmar bruising secondary to 
increased activity (pull-ups and lawn mowing) with a normal 
examination.  On an August 2003 medical assessment, the 
veteran did not report having any complaints associated with 
his palms.

Post service, in June 2004, VA afforded the veteran a QTC 
exam.  According to the examination report, the veteran gave 
a history of hand swelling since August 2003 with monthly 
flare-ups that affected his ability to use his hands.  
Results of x-rays of both hands were normal and the diagnoses 
included no pathology to render a diagnosis.  The veteran had 
subjective pain and stiffness with no objective findings.

The veteran has contended that service connection should be 
granted for right and left palmar bruising.  The record 
demonstrates that, while the veteran was treated for left and 
right palmar bruising in service, during the June 2004 
medical examination after the veteran's separation from 
service, there was no showing that he had left and right 
palmar bruises.  In fact, the examiner reported that there 
was no pathology upon which to render a diagnosis.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has left and right palmar bruises.  In 
short, no medical opinion or other medical evidence showing 
that the veteran currently has left and right palmar bruises 
has been presented.  Rabideau v. Derwiniski, 2 Vet. App. at 
143.

B.	Contact Dermatitis

Service medical records indicate that, in July 2003, the 
veteran was seen for complaints of a "heat rash" on his 
arms and neck for the past week.  The assessment at that time 
was contact dermatitis.  On the August 2003 medical 
assessment report, the veteran reported concerns about his 
skin, and the examiner noted episodes of contact dermatitis 
that were resolved with no sequelae.  In late August 2003, he 
was seen for a recurrence of a very fine pruritic rash over 
his arms.  The assessment appears to include fine examination 
similar to contact dermatitis the veteran experienced two or 
three months ago.  

Post service, during the June 2004 medical examination, the 
veteran said that, since May 2002, he experienced itching and 
crusting with flare-ups every couple of months that lasted 
several weeks and affected his neck and arms, and that he 
treated with hydrocortisone.  Upon clinical examination, the 
examiner said there was no pathology to render a diagnosis 
and no skin rash at the present time.  

The veteran has contended that service connection should be 
granted for contact dermatitis.  The record demonstrates that 
the veteran was treated for contact dermatitis in service.  
However, during the June 2004 medical examination after the 
veteran's separation from service, there was no showing that 
he had contact dermatitis.  In fact, the examiner reported 
that there was no pathology to render a diagnosis and no skin 
rash at the time of the examination.  Furthermore, the 
veteran has submitted no evidence to show that he currently 
has contact dermatitis.  In short, no medical opinion or 
other medical evidence showing that the veteran currently has 
contact dermatitis has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. at 143.

C.	Cervical Strain

Service medical records indicate that, in October 2000, the 
veteran was seen with complaints of neck pain that was 
assessed as a cervical strain and was improved the next day, 
but still painful.  In July 2003, he was seen for complaints 
of neck pain that he had for the past year.  He denied any 
specific trauma and could not associate his symtoms with any 
activity nor did the pain limit his ability to perform duty.  
The assessment was muscle spasm.  

In August 2003, the veteran was seen for complaints of neck 
and bilateral knee pain after playing basketball for three 
days with a prior history of pain.  Upon examination, the 
assessment was overuse.  On the August 2003 medical 
assessment report, the veteran said he had concerns about 
neck pain and the examiner noted that he had muscle sprains 
to the neck with no sequelae.  On an August 2003 separation 
evaluation record, the veteran's history of muscle spasm of 
the neck was noted.  Findings included tenderness to 
palpation with no obvious deformity and full range of motion.  

Post service, results of an October 2003 private x-ray report 
of the veteran's cervical spine were negative.  A January 
2004 private medical record indicates that the veteran was 
seen for chronic neck pain since 2001 with occasional 
exacerbations.  Results of x-rays taken at the time showed no 
bony abnormalities or obvious degenerative findings and the 
assessment was chronic neck pain.

During the June 2004 medical examination, the veteran gave a 
history of neck pain since October 2000 that occurred several 
times a month and rendered him unable to work during flare-
ups.  Results of x-rays of the cervical spine were normal.  
The examiner said that there was no pathology upon which to 
render a diagnosis.  The veteran had subjective pain with no 
objective findings.

The veteran has contended that service connection should be 
granted for a cervical strain.  The record demonstrates that 
the veteran was treated for neck pain assessed as a muscle 
spasm and cervical strain in service.  However, during the 
June 2004 medical examination after the veteran's separation 
from service, there was no showing that he had a cervical 
strain.  In fact, the examiner reported that there was no 
pathology upon which to render a diagnosis.  Furthermore, the 
veteran has submitted no evidence to show that he currently 
has a cervical strain.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has a 
cervical strain has been presented.  Rabideau v. Derwinski, 2 
Vet. App. at 143.

D.	Right and Left Hip Strain

Service medical records dated in June 2003 include the 
veteran's complaints of right flank pain for the past two 
days.  A hip disorder was not diagnosed.  The service medical 
records are not otherwise referable to complaints or 
diagnosis of, or treatment for, a hip disorder.

Post service, during the June 2004 medical examination, the 
veteran reported right hip pain since July 2003 that he 
attributed to combat training.  Results of x-rays of both 
hips were normal and diagnoses included bilateral hip strain 
especially with activities.  Subjective pain was noted with 
some objective tenderness with range of motion.  

The veteran has contended that service connection should be 
granted for left and right hip strain.  Although the evidence 
shows that the veteran currently has bilateral hip strain, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that his 
hips were normal on separation from service and the first 
post service evidence of record of bilateral hip strain is 
from June 2004, more than nine months after the veteran's 
separation from service.  In short, no medical opinion or 
other medical evidence relating the veteran's bilateral hip 
strain to service or any incident of service has been 
presented.

E.	Right Knee Tibial Tubercle Tendonitis and a 
Left Knee Disorder

Service medical records indicate that, in April 2002, the 
veteran was seen for complaints of chronic right knee pain 
that worsened when he ran or played basketball and that he 
had for the past two or three years.  On examination, there 
was tenderness to palpation at the right tibial tubercle with 
tendonitis.

On the August 2003 medical assessment report, the veteran 
expressed concern about knee pain and the examiner noted that 
the veteran had knee pain diagnosed as tendonitis due to 
overuse with no sequelae.  In August 2003, the veteran was 
seen for complaints of neck and bilateral knee pain after 
playing basketball for three days with a prior history of 
pain.  Examination of the knees revealed no swelling and 
negative valsalva maneuvers, Lachman's, Drawer and Mac 
Murray's signs, and right knee crepitus.  The assessment was 
overuse.  The August 2003 separation evaluation record 
reflects the veteran's history of knee pain diagnosed as 
tendonitis secondary to overuse in February 2003.  
Examination findings included negative valsalva maneuvers and 
Drawer, Lachman's and McMurray's signs, with some crepitus 
noted in the right patella. 

Post service, private medical records indicate that, in May 
2004, the veteran was evaluated for bilateral knee pain.  His 
history of pain was noted, and it was noted that he had an 
overuse problem.  Results of x-rays taken at the time were 
unremarkable.  The assessment was that subjective complaints 
certainly far outweighed any positive physical findings.  
Results of a May 2004 magnetic resonance image (MRI) of 
veteran's the right knee were within normal limits.  When 
seen later in May 2004, it was noted that the veteran's 
symtoms were not improved.  His MRI scan of the right knee 
was described as completely normal with no structural 
abnormalities whatsoever evident.  A pain management problem 
was noted.

During the June 2004 medical examination, the veteran 
reported bilateral knee pain since April 2002 that he 
attributed to physical training, particularly after running.  
He had flare ups several times a week with knee swelling.  
Results of x-rays of both knees were normal and the diagnoses 
were no pathology to render a diagnosis.  There were 
subjective knee pains with activity and no objective 
findings.

The veteran has contended that service connection should be 
granted for right and left knee disorders.  The record 
demonstrates that he was treated in service for right knee 
tibial tubercle tendonitis and complaints of bilateral knee 
pain.  However, on private and VA examinations after the 
veteran's separation from service, there was no showing that 
the veteran had a diagnosed left or right knee disorder.  In 
fact, in May 2004, a private physician noted normal MRI 
findings of the right knee and that the veteran appeared to 
have a pain management problem rather than a potential 
surgical problem.  Moreover, in June 2004, the examiner said 
that there was no pathology to render a diagnosis as to the 
veteran's knees.  Furthermore, the veteran has submitted no 
evidence to show that he currently has right knee tibial 
tubercle tendonitis or a left knee disorder.  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has right knee tibial tubercle tendonitis 
or a left knee disorder has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. at 143.
F.	All Disabilities

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed skin, neck, and bilateral palm, knee, 
and hip disorders.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed skin, neck, and bilateral palm, knee, and 
hip disorders.  The preponderance of the evidence is 
therefore against the appellant's claim of entitlement to 
service connection for residuals of left and right palmar 
bruises, contact dermatitis, a cervical strain, left and 
right hip strain, right knee tibial tubercle tendonitis, and 
a left knee disorder.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
residuals of left and right palmar bruises, contact 
dermatitis, a cervical strain, left and right hip strain, 
right knee tibial tubercle tendonitis, and a left knee 
disorder is not warranted.


ORDER

Service connection for residuals of a right palmar bruise is 
denied.
 
Service connection for residuals a left palmar bruise is 
denied.

Service connection for contact dermatitis is denied.

Service connection for a cervical strain is denied.

Service connection for a right hip strain is denied.

Service connection for a left hip strain is denied.

Service connection for right knee tibial tubercle tendonitis 
is denied.

Service connection for a left knee disorder is denied.


REMAND

In the September 2004 rating decision on appeal, service 
connection was denied for stomach gurgling.  In his January 
2005 NOD, the veteran said that he was "appealing your 
decisions over my service-connected disabilities" and that 
"[a]ll my medical conditions" happened while in service.  
The Board construes the veteran's written statement as a 
timely NOD as to the issue of entitlement to service 
connection for a disorder manifested by stomach gurgling.  
Accordingly, the Board is required to remand this issue to 
the RO for issuance of a statement of the case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiates 
review by the Board of the RO's denial of the claim, and 
bestows jurisdiction on the Court, so the Board must remand 
such issue to the RO, for issuance of an SOC).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case regarding the issue of entitlement to 
service connection for a disorder 
manifested by stomach gurgling.  Then, if, 
and only if, the veteran completes his 
appeal by filing a timely substantive 
appeal as to this issue, should that claim 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


